EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Barrett on 3/1/2022, 3/4/2022 and 3/7/2022.

The application has been amended as follows: 
Replaced the list of claims with the following:
 1. (Currently Amended) A battery pack, comprising:
a tray;
a first battery array positioned within the tray;
a mid-tray received relative to the tray;
a second battery array positioned within the mid-tray; and
an internal cooling circuit disposed inside a floor of the mid-tray and configured to
thermally manage the second battery array.

3. (Original) The battery pack as recited in claim 2, comprising a seal disposed between the peripheral flange and the mid-tray.
4. (Original) The battery pack as recited in claim 1, comprising:
a third battery array spaced apart from the first battery array within the tray; and
a fourth battery array spaced apart from the second battery array within the mid-tray.
5. (Original) The battery pack as recited in claim 1, wherein the mid-tray includes athe floor and at least three side walls that protrude upwardly from the floor.
6. (Original) The battery pack as recited in claim 5, wherein the mid-tray includes an open side.
7. (Cancelled)
8. (Original) The battery pack as recited in claim 1, comprising a thermal interface material (TIM) disposed between the second battery array and the mid-tray.
9. (Original) The battery pack as recited in claim 1, wherein the internal cooling circuit
includes a plurality of fluid passes arranged between an inlet port and an outlet port of the mid-tray.
10. (Currently Amended) The battery pack as recited in claim 9, wherein the plurality of fluid passes are arranged together to establish a serpentine path.
11. (Currently Amended) The battery pack as recited in claim 9, wherein the inlet port and the outlet port protrude outwardly from an external surface of a wall of the mid-tray.

13. (Currently Amended) A battery pack, comprising:
a tray;
a first tier of battery arrays supported by the tray;
a mid-tray positioned over at least a portion of the first tier of battery arrays and secured to a peripheral flange of the tray;
a second tier of battery arrays supported by the mid-tray; and
a cover secured to both the peripheral flange of the tray and a sealing surface of the mid-tray, wherein the mid-tray includes a floor and an internal cooling circuit disposed inside the floor.
14. (Currently Amended) The battery pack as recited in claim 13, wherein the mid-tray
includes the floor and at least three side walls that protrude upwardly from the floor.
15. (Currently Amended) The battery pack as recited in claim 14, wherein the internal cooling circuit includes a plurality of fluid passes disposed inside of the floor.
16. (Original) The battery pack as recited in claim 13, comprising a first seal disposed between the peripheral flange and the mid-tray and a second seal disposed between the cover and the peripheral flange and between the cover and the mid-tray.
17. (Original) The battery pack as recited in claim 13, wherein the mid-tray includes an inlet port and an outlet port that are both exposed outside of the battery pack.
18. (Currently Amended) The battery pack as recited in claim 17, wherein the internal

19. (Original) The battery pack as recited in claim 13, wherein the mid-tray is secured to the tray by a first plurality of fasteners and the cover is secured to both the tray and the mid-tray by a second plurality of fasteners.
20. (Original) The battery pack as recited in claim 13, wherein the battery pack excludes any internal coolant joints.

Drawings
Applicant filed replacement sheet on 3/7/2022 for Figures 7 and 8 in accordance with the Examiner’s proposed amendments; the replacement Figures have been reviewed and approved by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Probert et al. (US 2021/0143378) teaches providing a battery pack, comprising:
a tray (Figure 2, 62);
a first battery (56) array positioned within the tray (62);
a second battery array (56) positioned on a heat exchange plate (72).  Probert fails to teach or make obvious providing a mid-tray received relative to the tray such that the second battery array is positioned within the mid-tray; and fails to teach providing an internal cooling circuit disposed inside a floor of the mid-tray configured to thermally manage the second battery array.

a tray (10) comprising a tub (20);
a first battery (Figure 3, 14) array positioned within the tray/tub (20);
a second battery array (14) positioned on a cooling plate/element (47) (para. [0054]).  Probert fails to teach or make obvious providing a mid-tray received relative to the tray such that the second battery array (14) is positioned within the mid-tray; and fails to teach providing an internal cooling circuit disposed inside a floor of the mid-tray configured to thermally manage the second battery array.  Cooling plate (47) can be a thermoelectric component or a liquid cooled component (para. [0054]); however, cooling plate (47) is not a tray or a tub.
The prior art of (WO 2016112067 A1 – hereinafter WO’067) teaches providing a battery pack (Figure 2, 200), comprising:
a tray (300);
a first battery array (100) positioned within the tray (300);
a second battery array (100) positioned on mid-tray (300) received relative to the tray (300) such that the second battery array (100) is positioned within the mid-tray (300) (para. [0059]); WO’067 teaches providing a separation distance (Figure 6A) to permit air to flow underneath the receiving areas (1002) of each tray (1000) (Abstract) to provide cooling for the battery modules (100) stored therein (Abstract).  Though Figure 2 illustrates openings (306) which are configured to engage with a lifting or a stacking machine (para. [0072]), it would not have been obvious to provide the mid-tray (300) 
	Therefore, the closest prior art of record fails to teach or make obvious providing a battery pack claimed in instant claims 1 and 13, as set forth above.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KAITY V CHANDLER/						3/9/2022Primary Examiner, Art Unit 1725